Title: To John Adams from Thomas Adderley, 14 January 1798
From: Adderley, Thomas
To: Adams, John


To His Excellency John Adams Esqre President of the United States &c &c &c
Sir,
No 17 Filbert St. near 9th Street Philidelphia. 14th January 1798—

If in the Course of Your Excellency’s leisure your may be pleased to cast Your eye over the Poem I now have the honor of laying before You, You will be able to judge whether it possesses sufficient merit to be dedicated to You.
I shall make it more perfect, before it meets the public, if Your Excellency conceives that You would not have to blush for Patronizing the sentiments and the humble Talents of a stranger isolated and unknown.
I have the honor to be with the most sincere respect, Sir, / Your Excellencys very obedient / & very humble Servant

Thos. Adderley